                                                       1   CLARK NEWBERRY LAW FIRM
                                                           Tara Clark Newberry, Esq. (SBN: 10696)
                                                       2   tnewberry@cnlawlv.com
                                                       3   810 S. Durango Drive, Suite 102
                                                           Las Vegas, NV 89145
                                                       4   Telephone: (702) 608-4232
                                                           Facsimile: (702) 946-1380
                                                       5   Attorney for Las Vegas Equity Group, LLC
                                                       6                              UNITED STATES DISTRICT COURT
                                                       7                                   DISTRICT OF NEVADA

                                                       8   BANK OF AMERICA, N.A. SUCCESSOR                  )   CASE NO.:   2:16-cv-00392-RFB-GWF
                                                           BY MERGER TO BAC HOME LOANS                      )
                                                       9   SERVICING, LP F/K/A COUNTRYWIDE                  )
                                                           HOME LOANS SERVICING, LP,                        )
                                                      10                                                    )      STIPULATION TO EXTEND
                                                      11                               Plaintiff,           )    DEADLINE TO FILE OPPOSITION
                                                                                                            )      TO MOTION FOR PARTIAL
                                                      12   vs.                                              )       SUMMARY JUDGMENT
CLARK NEWBERRY LAW FIRM




                                                                                                            )            (First Request)
                                                      13   LAKE MEAD COURT HOMEOWNERS                       )
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                           ASSOCIATION; LAS VEGAS EQUITY                    )
                                                      14
                                                           GROUP, LLC; ALESSI & KOENIG, LLC,                )
                                                      15                                                    )
                                                                                       Defendants,          )
                                                      16                                                    )

                                                      17
                                                                   Defendant, Las Vegas Equity Group, LLC (“LVEG”), Plaintiff, Bank of America, N.A.
                                                      18
                                                           Successor by Merger to BAC Home Loan Servicing, LP fka Countrywide Home Loans Servicing,
                                                      19
                                                           LP (“Bank of America, N.A.”) and Defendant, Lake Mead Court Homeowner’s Association
                                                      20

                                                      21   (“HOA”) hereby stipulate and agree as follows:

                                                      22   /////

                                                      23   /////
                                                      24   /////
                                                      25
                                                           /////
                                                      26
                                                           /////
                                                      27
                                                           /////
                                                      28


                                                                                                            1
                                                       1          IT IS HEREBY STIPULATED AND AGREED that LVEG shall have up to and including
                                                       2   July 24, 2019 to file its opposition to BANA’s Motion for Partial Summary Judgment (“Motion”).
                                                       3
                                                           The opposition is currently due July 22, 2019; however, due to a discrepancy in the response date
                                                       4
                                                           in the “Notification of Electronic Filing” of the Motion, LVEG’s counsel inadvertently calendared
                                                       5
                                                           August 1, 2019 as the response due date. This is the first request for an extension of the opposition
                                                       6

                                                       7   deadline.

                                                       8

                                                       9   Dated: July 22, 2019.                              Dated: July 22, 2019.

                                                      10   CLARK NEWBERRY LAW FIRM                            AKERMAN, LLP
                                                      11       /s/ Tara Clark Newberry                            /s/ Jamie K. Combs
                                                           Tara Clark Newberry, Esq.                          Ariel E. Stern, Esq.
                                                      12   Nevada Bar No. 10696                               Nevada Bar No. 8276
CLARK NEWBERRY LAW FIRM




                                                           810 S. Durango Drive, Suite 102                    Jamie K. Combs,Esq.
                                                      13
                    810 S. Durango Drive, Suite 102




                                                           Las Vegas, Nevada 89145                            Nevada Bar No. 13088
                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14   Attorney for Las Vegas Equity Group, LLC           1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, Nevada 89134
                                                      15                                                      Attorneys for Bank of America, N.A.

                                                      16

                                                      17
                                                           Dated: July 22, 2019.
                                                      18
                                                           THE CLARKSON LAW GROUP, P.C.
                                                      19

                                                      20        /s/ John W. Aylor
                                                            Adam H. Clarkson, Esq.
                                                      21    Nevada Bar No. 7068
                                                            Matthew J. McAlonis, Esq.
                                                      22    Nevada Bar No.11203
                                                            John W. Aylor, Esq.
                                                      23    Nevada Bar No. 13448
                                                            3230 S. Buffalo Drive, Suite 108
                                                      24    Las Vegas, NV 89117                       IT IS SO ORDERED:
                                                            Attorneys for Lake Mead Court HOA
                                                      25

                                                      26

                                                      27                                              ________________________________
                                                                                                      RICHARD F. BOULWARE, II
                                                      28                                              UNITED STATES DISTRICT JUDGE
                                                                                                      DATED this 23rd day of July, 2019.
                                                                                                          2
